DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-10, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1) in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1).
Regarding claim 1, Khawam et al. teach a method, comprising: 
establishing, by a processor of a computer (Fig.2 @ 32), a connection to a communication network (read as call app (Fig.2 @ 42); For example, “Call app 42 causes communication device 12 to perform processes related to initiating a call session with communication device 14 via a user-selected network.” (Paragraph [0026])); 
establishing, by the processor (Fig,2 @ 32), a local connection to a mobile endpoint device that is connected to a wireless network that is a different type of network than the communication network connected to the computer (read as user-selected network (Paragraph [0026]); For example, “call app 42 may be able to configure communication device 12 to perform operations including: … assessing a quality of service of a network, generating and displaying a user interface for recommending a network for completion of the call session based on the quality of service assessment, receiving a user selection via I/O devices 28 of a desired network to use for the call session, and processing the received input to complete the call session (e.g., to place an outbound call or to receive an inbound call) based on the user selection.”(Paragraph [0026]) Also, “I/O devices 28 may also include one or more communication modules (not shown) for sending information to and receiving information from other components of system 10 by establishing wireless connectivity between communication ”(Fig.2 @ 28; Paragraph [0022]))); 
Although, Khawam et al. teach a processor it fail to explicitly teach calculating, by the processor, a first quality score associated with a wireless connection of the mobile endpoint device based on a parameter associated with the wireless connection between the mobile endpoint device and the wireless network;
calculating a second quality score associated with the connection to the communication network; 
comparing the first quality score to the second quality score; and 
selecting the wireless network for both the computer and the mobile endpoint device via the local connection; and 
connecting to the wireless network via the local connection to the mobile endpoint device when the first quality score is greater than the second quality score or maintaining a connection to the communication network when the second quality score is greater than the first quality score.
Almodovar Chico et al. teach a method for calculating a first quality score associated with a wireless connection of the mobile endpoint device based on a 
calculating a second quality score associated with the connection to the communication network (read as speed test over Wifi (Fig.3 @ 303)); 
comparing the first quality score to the second quality score (Fig.3 @ 304); and 
selecting, by the processor, the wireless network for both the computer and the mobile endpoint device via the local connection (read as “If ABwWi-Fi is higher than ABw3G 304, the mobile terminal will proceed to complete the vertical handover 305, otherwise the vertical handover will be cancelled 306.”(Paragraph [0053]) For example, “when the terminal, while connected to the mobile phone network via a base station comes into the field of a Wi-Fi hotspot, for example. The user of the mobile may then choose to attach the mobile to the Wi-Fi Access Point and use mobile services directly through the internet. Similarly the user can attach their mobile phone to another user's Wi-Fi access, for example upon invitation when visiting friends.”(Paragraph [0003])); and 
connecting, by the processor, to the wireless network via the local connection to the mobile endpoint device when the first quality score is greater than the second quality score (read as Wi-Fi availability). (read as perform a Vertical Handover (VHO) based on Wi-FI availability (Fig.3 @ 301, 305, 306); For example, “ the terminal will compare the available bandwidth over the 3G/4G/5G network (ABw3G), resulting from the first speed test 302, and the available ”(Paragraph [0053]) For instance, “when the terminal, while connected to the mobile phone network via a base station comes into the field of a Wi-Fi hotspot, for example. The user of the mobile may then choose to attach the mobile to the Wi-Fi Access Point and use mobile services directly through the internet. Similarly the user can attach their mobile phone to another user's Wi-Fi access, for example upon invitation when visiting friends.”(Paragraph [0003])) or maintaining a connection to the communication network when the second quality score is greater than the first quality score.(Fig.3 @ 306)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selecting either a wi-fi network or a 3G/4G/5G network based on available bandwidth (ABw) score as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Regarding claim 8, Khawam et al. teach a non-transitory computer readable storage medium (Fig.2 @ 34) encoded with instructions (read as programs (Fig.2 @ 36)) executable by a processor (Fig.2 @ 32) of a computer (Fig.2 @ 34), the non- transitory computer-readable storage medium comprising: 
instructions to establish a connection to a communication network (read as call app (Fig.2 @ 42); For example, “Call app 42 causes communication device ” (Paragraph [0026])); 
instructions to establish a local connection to a mobile endpoint device that is connected to a wireless network that is a different type of network than the communication network connected and receive data that is transmitted over a wireless connection between the mobile endpoint device and  the wireless network via the local connection (read as user-selected network (Paragraph [0026]); For example, “call app 42 may be able to configure communication device 12 to perform operations including: … assessing a quality of service of a network, generating and displaying a user interface for recommending a network for completion of the call session based on the quality of service assessment, receiving a user selection via I/O devices 28 of a desired network to use for the call session, and processing the received input to complete the call session (e.g., to place an outbound call or to receive an inbound call) based on the user selection.”(Paragraph [0026]) Also, “I/O devices 28 may also include one or more communication modules (not shown) for sending information to and receiving information from other components of system 10 by establishing wireless connectivity between communication device 12 and one or more networks (e.g., Wi-Fi network 16, radio ”(Fig.2 @ 28; Paragraph [0022])); 
instructions to measure a parameter based on the data that is received (Fig.4 @ 420);
However, Khawam et al. fail to explicitly teach instructions to calculate a first quality score associated with the wireless connection based on the parameter; 
instructions to calculate a second quality score; 
instructions to compare the first quality score to the second quality score associated with a connection between the computer and a communication 1233302Page 3PATENT Atty. Dkt. No.85812153 network; and
instructions to select between maintaining a network connection to the communication network when the second quality score is greater than the first quality score or changing to the wireless network via the local connection to the mobile endpoint 
Almodovar Chico et al. teach a method to execute instructions to calculate a first quality score associated with the wireless connection based on the parameter (read as speed test over 3G/4G (Fig.3 @ 302)); 
instructions to calculate a second quality score (read as speed test over Wifi (Fig.3 @ 303)); 
instructions to compare the first quality score to the second quality score associated with a connection between the computer and a communication 1233302Page 3PATENT Atty. Dkt. No.85812153 network (Fig.3 @ 304); and
instructions to select between maintaining a network connection to the communication network when the second quality score is greater than the first quality score (Fig.3 @ 306) or changing to the wireless network via the local connection to the mobile endpoint device when the first quality score is greater than the second quality score for both the computer and the mobile endpoint device via the local connection (read as Wi-Fi). (read as perform a Vertical Handover (VHO) based on Wi-FI availability (Fig.3 @ 301, 305, 306); For example, “ the terminal will compare the available bandwidth over the 3G/4G/5G network (ABw3G), resulting from the first speed test 302, and the available bandwidth over the Wi-Fi network (ABwWi-Fi), resulting from the second speed test 303. If ABwWi-Fi is higher than ABw3G 304, the mobile terminal will proceed to complete the vertical handover 305, otherwise the vertical handover will be cancelled 306.”(Paragraph [0053]) For instance, when the terminal, while connected to the mobile phone network via a base station comes into the field of a Wi-Fi hotspot, for example. The user of the mobile may then choose to attach the mobile to the Wi-Fi Access Point and use mobile services directly through the internet. Similarly the user can attach their mobile phone to another user's Wi-Fi access, for example upon invitation when visiting friends.”(Paragraph [0003]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selecting either a wi-fi network or a 3G/4G/5G network based on available bandwidth (ABw) score as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Regarding claim 13, Khawam et al. teach a computer (Fig.1 @ 12, Fig.2 @ 12), comprising: 
a first communication module to establish a network connection to a communication network (read as I/O devices (Fig.2 @ 28; Paragraph [0028]); For example, “I/O devices 28 may also include one or more communication modules (not shown) for sending information to and receiving information from other components of system 10 by establishing wireless connectivity between communication device 12 and one or more networks (e.g., Wi-Fi network 16, radio network 18, and/or PSTN 20--referring to FIG. 1).”(Fig.2 @ 28; Paragraph [0028]) Also, Khawam et al. teach “Call app 42 causes communication device 12 to perform ” (Paragraph [0026])); 
a second communication module to establish a local connection to a mobile endpoint device (read as I/O devices (Fig.2 @ 28; Paragraph [0028]); For example, “I/O devices 28 may also include one or more communication modules (not shown) for sending information to and receiving information from other components of system 10 by establishing wireless connectivity between communication device 12 and one or more networks (e.g., Wi-Fi network 16, radio network 18, and/or PSTN 20--referring to FIG. 1).”(Fig.2 @ 28; Paragraph [0028]) Also, Khawam et al. teach “call app 42 may be able to configure communication device 12 to perform operations including: … assessing a quality of service of a network, generating and displaying a user interface for recommending a network for completion of the call session based on the quality of service assessment, receiving a user selection via I/O devices 28 of a desired network to use for the call session, and processing the received input to complete the call session (e.g., to place an outbound call or to receive an inbound call) based on the user selection.”(Paragraph [0026])); and 
a processor (Fig.2 @ 32) in communication with the first communication module and the second communication module (Fig.2 @ 28), wherein the processor is to: 
receive a parameter associated with a wireless connection between the mobile endpoint device and a wireless network (read as “I/O devices 28 may also ”(Fig.2 @ 28; Fig.4 @ 420; Paragraph [0028])), 
wherein the wireless network is different type of network than the communication network (read as “one or more networks (e.g., Wi-Fi network 16, radio network 18, and/or PSTN 20--referring to FIG. 1).”(Fig.2 @ 28; Fig.4 @ 420; Paragraph [0028])),
However, Khawam et al. fail to explicitly teach calculate a first quality score associated with the wireless connection based on the parameter, 
calculate a second quality score associated with the communication network,
compare the first quality score to the second quality score, and 
select to maintain a network connection to a communication network when the second quality score is greater than the first quality score or to change to the wireless network via the connection to the mobile endpoint device when the first quality score 
Almodovar Chico et al. teach a method to calculate a first quality score associated with the wireless connection based on the parameter (read as speed test over 3G/4G (Fig.3 @ 302)), 
calculate a second quality score associated with the communication network (read as speed test over Wifi (Fig.3 @ 303)),
compare the first quality score to the second quality score (Fig.3 @ 304), and 
select to maintain a network connection to a communication network when the second quality score is greater than the first quality score (Fig.3 @ 306) or to change to the wireless network via the connection to the mobile endpoint device when the first quality score is greater than the second quality score for both the computer and the mobile endpoint via the local connection (read as Wi-Fi). (read as perform a Vertical Handover (VHO) based on Wi-FI availability (Fig.3 @ 301, 305, 306); For example, “ the terminal will compare the available bandwidth over the 3G/4G/5G network (ABw3G), resulting from the first speed test 302, and the available bandwidth over the Wi-Fi network (ABwWi-Fi), resulting from the second speed test 303. If ABwWi-Fi is higher than ABw3G 304, the mobile terminal will proceed to complete the vertical handover 305, otherwise the vertical handover will be cancelled 306.”(Paragraph [0053]) For instance, “when the terminal, while connected to the mobile phone network via a base station comes into the field of a Wi-Fi hotspot, for example. The user of the mobile may then choose to attach the mobile to the Wi-Fi Access ”(Paragraph [0003]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selecting either a wi-fi network or a 3G/4G/5G network based on available bandwidth (ABw) score as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Regarding claim 5, and as applied to claim 1 above, Khawam et al., as modified by Almodovar Chico et al., teach a method wherein the wireless network is selected when a difference between the first quality score and the second quality score is greater than a pre-defined value. (read as threshold (Fig.4 @ 430, 455))
Regarding claim 7, and as applied to claim 1 above, Khawam et al., as modified by Almodovar Chico et al., teach a method wherein the parameter comprises a throughput value, a latency value, a packet loss value, a network signal strength value, a number of network drops, or a combination thereof. (read as latency (Fig.4 @ 420))
Regarding claim 9, and as applied to claim 8 above, Khawam et al., as modified by Almodovar Chico et al., teach a method for generating instructions to calculate the 
Regarding claim 10, and as applied to claim 8 above, Khawam et al., as modified by Almodovar Chico et al., teach a non-transitory computer readable storage medium (Fig.2 @ 34) comprising:
instructions to transmit an instruction to the mobile endpoint device to connect to the communication network via the local connection to the computer when maintaining the network connection to the communication network is selected in response to the second quality score being higher than the first quality score. (Fig.5 @ 500) 
Regarding claim 12, and as applied to claim 8 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
However, Khawam et al. fail to explicitly teach wherein the calculating and the comparing are performed periodically.
Almodovar Chico et al. teach a method wherein the calculating and the comparing are performed periodically. (read as “speed tests are performed periodically …” (Paragraph [0078]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for periodically conducting speed tests of the networks as taught by Almodovar Chico et al. with the 
Regarding claim 14, and as applied to claim 13 above, Khawam et al., as modified by Almodovar Chico et al., teach a computer (Fig.1 @ 12, Fig.2 @ 12) wherein the processor (Fig.2 @ 32) is to calculate the second quality score based on a parameter associated with the network connection. (Fig.4 @ 420)
Regarding claim 16, and as applied to claim 7 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
However, Khawam et al. fail to explicitly teach wherein the parameter that is selected to calculate the first quality score and the second quality score are user defined.
Almodovar Chico et al. teach a method wherein the parameter that is selected to calculate the first quality score and the second quality score are user defined. (read as user preferences (Fig.2 @ 201))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of detecting user preferences for a handover procedure as taught by Almodovar Chico et al. with the 
Regarding claim 17, and as applied to claim 1 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
However, Khawam et al. fail to explicitly teach wherein the selecting is performed when a difference between the first quality score and the second quality score is greater than a threshold.
Almodovar Chico et al. teach a method wherein the selecting is performed when a difference between the first quality score and the second quality score is greater than a threshold. (read as gross maximum available data rate (Paragraph [0065]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of detecting user preferences for a handover procedure as taught by Almodovar Chico et al. with the 
Regarding claim 18, and as applied to claim 1 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
However, Khawam et al. fail to explicitly teach applying, by the processor, a delay after calculating the first quality score,
calculating the second quality score, and 
comparing the first quality score to the second quality score; 
re-calculating, by the processor, the first quality score associated with the wireless connection; 
re-calculating, by the processor, the second quality score associated with the connection to the communication network; and 
repeating, by the processor, a comparison between the first quality score and the second quality score that is re-calculated. 
Almodovar Chico et al. teach a method for applying a delay after calculating the first quality score (read as conducting a speed test (Fig.3 @ 302)),
calculating the second quality score (read as conducting a speed test (Fig.3 @ 303)), and 
comparing the first quality score to the second quality score (Fig.3 @ 304); 
re-calculating the first quality score associated with the wireless connection (Fig.3 @ 302); 

repeating a comparison between the first quality score and the second quality score that is re-calculated. (Fig.3 @ 304)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for periodically conducting speed tests of the networks as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Regarding claim 19, and as applied to claim 1 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
However, Khawam et al. fail to explicitly teach determining that a maximum number of changes for a time period has not been reached before selecting the wireless network and 
connecting to the wireless network via the local connection.
Almodovar Chico et al. teach a method for determining that a maximum number of changes for a time period has not been reached before selecting the wireless network (Fig.8 @ 801, 802) and 
connecting to the wireless network via the local connection. (Fig.8 @ 804)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for periodically conducting speed tests of the networks as taught by Almodovar Chico et al. with the .
Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1), in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1), and Rastogi et al. (U.S. Patent # 9,467,845 B1).
Regarding claims 6 and 11, and as applied to claims 1 and 8 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
Almodovar Chico et al. teach “a system for making a vertical handover decision between a first network and a second network in a mobile terminal configured to attach to both the first and second networks, a method of making a vertical handover decision, and system for making a vertical handover decision between first and second networks, where the second network is a Wi-Fi network to which a mobile terminal can attach through an Access Point.” (Fig(s).3-4; Paragraph [0001])
However, Khawam et al. and Almodovar Chico et al. fail to explicitly teach
instructions to generate a confirmation message to connect to the wireless network via the local connection to the mobile endpoint device when changing to the wireless 
Rastogi et al. teach a non-transitory computer readable storage medium (Fig.6 @ 604) comprising: 
instructions to generate a confirmation message to connect to the wireless network via the local connection to the mobile endpoint device when changing to the wireless network is selected in response to the first quality score being greater than the second quality score. (read as “The system includes electronic client devices 718, 720, 722, and 724, which can include any appropriate device operable to send and receive requests, messages or information over an appropriate network 704 and convey information back to a user of the device.”(Fig.6 @ 422; Fig.6 @ 614; Fig.7; Column 17 Lines 50-54)) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the function for generating requests and/or messages as taught Rastogi et al. and selecting either a wi-fi network or a 3G/4G/5G network based on available bandwidth (ABw) score as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Regarding claim 15, and as applied to claim 13 above, Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001])
Almodovar Chico et al. teach “a system for making a vertical handover decision between a first network and a second network in a mobile ” (Fig(s).3-4; Paragraph [0001])
However, Khawam et al. and Almodovar Chico et al. fail to explicitly teach wherein the first communication module (Fig.6 @ 614) comprises a network adapter
Rastogi et al. teach a computer (Fig.1 @ 102, 106; Fig.6) wherein the first communication module (Fig.6 @ 614) comprises a network adapter (read as “the connected device 102 obtains, and in a some embodiments stores, cellular system information describing the available cellular network connections (110, 114). The connected device 102 uses this cellular system information to select the cellular network connection 110 to which the connected device 102 is currently connected in the example of FIG. 1.”(Column 4 Lines 2-8) Further, “the cellular system information retrieved by the connected device 102 from the cellular access towers (112, 116) (such as in a system information block) can include parameters describing the available cellular network connections, such as … an identification of the wireless technology type (e.g., LTE, WCDMA, GSM, CDMA), …”(Column 4 Lines 9-13 and 18-19)) and the second communication module (Fig.6 @ 614) comprises the devices (102, 106) offer Bluetooth radio capabilities.” (Fig.1; Column 5 Lines 9-10))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the function for connecting to a cellular network and Bluetooth network as taught Rastogi et al. and selecting either a wi-fi network or a 3G/4G/5G network based on available bandwidth (ABw) score as taught by Almodovar Chico et al. with the devices as taught by Khawam et al. for the purpose of improving device mobility among a plurality of devices interacting with different networks.
Response to Arguments
4.       Applicant’s arguments filed on September 13, 2021 with respect to claims 1, 8, and 13 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1) in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1) does address the new amended limitation set forth within independent claim 1, 8, and 13. 
	Khawam et al. teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001]) For example, Khawam et al. teach a “call app 42 may be able to configure communication device 12 to perform operations including: … assessing a quality of service of a network, generating and displaying a user interface for recommending a network for completion of the call session based on the quality of service assessment, receiving a user selection via I/O devices 28 of a ”(Paragraph [0026]) Also, “I/O devices 28 may also include one or more communication modules (not shown) for sending information to and receiving information from other components of system 10 by establishing wireless connectivity between communication device 12 and one or more networks (e.g., Wi-Fi network 16, radio network 18, and/or PSTN 20—referring to FIG. 1).”(Fig.2 @ 28; Paragraph [0022]))
	Almodovar Chico et al. teach “ the terminal will compare the available bandwidth over the 3G/4G/5G network (ABw3G), resulting from the first speed test 302, and the available bandwidth over the Wi-Fi network (ABwWi-Fi), resulting from the second speed test 303. If ABwWi-Fi is higher than ABw3G 304, the mobile terminal will proceed to complete the vertical handover 305, otherwise the vertical handover will be cancelled 306.”(Paragraph [0053]) For instance, Almodovar Chico et al. teach “when the terminal, while connected to the mobile phone network via a base station comes into the field of a Wi-Fi hotspot, for example. The user of the mobile may then choose to attach the mobile to the Wi-Fi Access Point and use mobile services directly through the internet. Similarly the user can attach their mobile phone to another user's Wi-Fi access, for example upon invitation when visiting ”(Paragraph [0003]) The examiner equates Almodovar Chico et al. Wi-Fi with applicant’s local connection concept.
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim(s) 1, 8, and 13 rendering the applicant’s amendments filed on September 13, 2021 moot.
	Applicant's arguments with respect to claim(s) 16-19 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 30, 2021